DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/23/2021:
Claims 1-5, 19 and 20 have been canceled as per Applicant’s request. 
Claims 6, 8, 12 and 14-26 have been amended. 
Claims 21-27 have been withdrawn.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus, this action is FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0162590 to Takahashi et al. in view of US Patent Application Publication 2009/0186270 to Harada et al.
With respect to claim 6, Takahashi et al. teach a battery, comprising: 
a package case 107; and 
a first electrode plate 101 disposed in the package case 107, the first electrode plate 101 comprising a current collector 101a for connecting to an active material layer 101b; 
wherein the current collector 101a is provided with a plurality of first tab pieces 101a; 
the plurality of first tab pieces 101a form a first tab unit 104, a part of the first tab unit 104 extends out of the package case 107 and is coated by a member or a polymer resin 134 (an adhesive) (Takahashi et al.: Sections [0055]-[0057] and [0116]; Figs. 1A-1C and 28A-D).

	Takahashi et al. do not specifically teach the plurality of first tab pieces are stacked and fixedly connected by an adhesive without soldering to form a first tab unit, a part of the first tab unit formed by the plurality of first tab pieces fixedly connected by the adhesive extends out of the package case.
However, Harada et al. teach a battery comprising a tab unit formed by a plurality of negative electrode terminal 2b extends out of a resin protective layer 5 (the package case) and is fixedly connected by welding and adhesive films 3b without soldering to form a first tab unit (Harada et al.: Section [0097]; Fig. 1). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Harada et al. with the motivation of having a means such it is a common method to form an electrode terminal for a battery module.

With respect to claim 7, Takahashi et al. teach the battery, wherein the battery comprises a second electrode plate 102, the second electrode plate 120 having a polarity opposite to a polarity of the first electrode plate 101; the second electrode plate 102 comprises a current collector 102a for connecting to an active material layer 102b, and the current collector 102a is provided with a plurality of second tab pieces 102a; and the plurality of second tab pieces 102a are stacked and connected together to form a second tab unit 105, and the second tab unit extends out of the package case 107 (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

With respect to claim 8, Takahashi et al. teach the battery, wherein the plurality of second tab pieces 102a are connected together by a member or a polymer resin 134 (the adhesive) (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 9, Takahashi et al. teach the battery, wherein each first tab piece 101a defines a plurality of through holes, and the polymer resin 134 (the adhesive) is disposed at a position where the plurality of through holes 123a and 123b are located and fills the plurality of through holes of the plurality of second tab pieces 102a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 10, Takahashi et al. teach the battery, wherein a portion of the polymer resin 134 (the adhesive) is disposed on a side surface of the second tab unit 104 (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 11, Takahashi et al. teach the battery, wherein the first tab unit 104 and the second tab unit 105 extend from a same side of the battery (Takahashi et al.: Fig. 11).

With respect to claim 12, Takahashi et al. teach the battery, wherein the polymer resin 134 (the adhesive) is disposed between two adjacent second tab pieces 102a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 13, Takahashi et al. teach the battery, wherein the plurality of first tab pieces are connected together by a member or a polymer resin 134 (an adhesive) (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 14, Takahashi et al. teach the battery, wherein each first tab piece 101a defines a plurality of through holes, and the polymer resin 134 (the adhesive) is disposed at a position where the plurality of through holes 123a and 123b are located and fills the plurality of through holes of the plurality of first tab pieces 101a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 15, Takahashi et al. teach the battery, wherein a portion of the polymer resin 134 (the adhesive) is disposed on a side surface of the first tab unit 121 (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 16, Takahashi et al. teach the battery, wherein the polymer resin 134 (the adhesive) is disposed between two adjacent first tab pieces 101a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 17, Takahashi et al. teach the battery, wherein, the battery comprises a battery cell, the first electrode plate 101 and the second electrode plate 102 are laminated to form the battery cell (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

With respect to claim 18, Takahashi et al. teach the battery, wherein, the battery cell comprises a separator 103, the separator 103 is positioned between the first electrode plate 101 and the second electrode plate 102 (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that both Harada and Takahashi et al. do not specifically teach the plurality of first tab pieces are stacked and fixedly connected by an adhesive without soldering to form a first tab unit, a part of the first tab unit formed by the plurality of first tab pieces fixedly connected by the adhesive extends out of the package case.
However, Harada et al. teach a plurality of positive electrode terminals 2a electrically extended from the stacked positive electrode 11 are gathered together, and welded by ultrasonic welding, resistance welding, or the like. A plurality of negative electrode terminals 2b electrically extended from the stacked negative electrode 12 are gathered together and welded in the same manner as in the positive electrode terminals 2a. Then, adhesive films 3a and 3b are formed on the positive electrode terminal 2a and the negative electrode terminal 2b, respectively, in their regions which are individually in contact with the laminated film 4 when the battery element is covered with the laminated film 4 in the subsequent step, thereby preparing a battery element 10 having a stacked electrode structure (Harada et al.: Section [0107]; Fig. 1). First, welding and soldering are totally different. In soldering, metal fabricators heat the metal with a filler material to be bonded but never melt them. In welding, metal fabricators melt the base metal. In other words, the claim limitation only requires “the plurality of first tab pieces are staked and fixedly by an adhesive without soldering to form a first tab unit,” which does not mention anything about welding. Furthermore, Harada et al. teach welding do not introduce any new material to the bonding location and an adhesive for staked and fixedly the plurality of first tab pieces. Finally, the applicant does not mention anything about welding in both claims and specification.
Therefore the rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/9/2022